Per curiam.
In June 1988, Respondent was convicted of two counts of income tax evasion in the United States District Court for the Southern District of Georgia. Subsequently Respondent filed a petition for voluntary discipline. In November 1988, following a hearing by the Special Master, this court entered an order suspending Respondent from the practice of law pending the final determination of the appeal of his conviction.
On July 19, 1989, the United States Court of Appeals for the Eleventh Circuit affirmed Respondent’s conviction. On motion of the *456State Bar the Special Master conducted a hearing pursuant to Bar Rule 4-106 (f) (1). The Special Master found that Respondent had violated Standard 66 of Bar Rule 4-102, and recommended that Respondent be disbarred. The Review Panel of the State Disciplinary Board adopted the report and recommendation of the Special Master.
Decided October 18, 1990.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Subsequent to the federal court’s decision, respondent filed a separate action to set aside the affirmance of his conviction. No ruling has been made in this matter. As we do not view this action to set aside as an “appeal” within the meaning of Bar Rule 4-106, we reject respondent’s contention that we must defer acting on the State Disciplinary Board’s recommendation until the federal court has ruled.
This Court adopts the recommendation of the State Disciplinary Board. It is ordered that Respondent be disbarred, and that his name be removed from the rolls of those allowed to practice law in the State of Georgia.

All the Justices concur.